                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              ORANGEBURG DIVISION

PAUL MCCURLEY, III, individually and )
on behalf of all similarly situated )              Civil Action No.: 5:16-cv-00194-JMC
individuals,                         )
                                     )
                                     )               JOINT ORDER REGARDING
                Plaintiffs,          )             INDIVIDUALS WHO FAILED TO
       v.                            )                SIGN NEW DISTRIBUTOR
                                                           AGREEMENTS
FLOWERS FOODS, INC. and DERST ))
BAKING COMPANY, LLC,                 )
                                     )
                Defendants.          )

       On July 13, 2018, Plaintiffs filed an Unopposed Motion for Final Approval of the

Proposed Class and Collective Action Settlement in this matter. (ECF No. 160.) The court held a

Fairness Hearing on August 28, 2018. (ECF No. 164.) On September 10, 2018, the court issued

an Order, granting final approval of the Class and Collective Action Settlement. (ECF No. 165.)

Per that Order, all settlement class members who are current distributors and who did not timely

opt out of the settlement were required to execute a copy of the New Distributor Agreement

within 45 days, by October 25, 2018. (Id. at 3.) The Order further provided that the Parties were

to notify the court within 5 days of that deadline if there remained any unmet conditions of

settlement, including the execution of New Distributor Agreements. (Id.)

       Defendant Derst Baking Company, LLC, through its counsel, gave timely notice of the

unmet conditions of the Settlement Agreement. Specifically, the Parties agree that the following

five (5) members of the Rule 23 Class were required to sign New Distributor Agreements and

have not done so, despite multiple notices from the Settlement Administrator and counsel:

           1.   Matthew Stuck
           2.   James G. Boles
           3.   Edward D. Robertson
           4.   Joseph Donoghue
           5.   Michael D. Morrow

                                               1
         The Settlement Agreement contemplates that settlement class members who fail to timely

execute the New Distributor Agreement may be “treated as having filed a proper Opt-Out

Request.” (ECF No. 142-2, ¶ 3.22.) Here, the Parties stipulate, and the court hereby finds, that

the above-referenced five (5) individuals have failed to comply with the conditions of the

settlement and are hereby deemed to have opted out of the settlement and are not entitled to any

distribution or recovery thereunder.

         The Parties stipulate and the court orders that the funds identified for distribution to the

above-listed individuals in Exhibit 9 to the Settlement Agreement shall instead be distributed by

the Settlement Administrator to the remainder of the Rule 23 Class on a pro rata basis. Upon

entry of this order, the Settlement Administrator may proceed with distribution of settlement

funds.

         IT IS SO ORDERED.



                                                      United States District Judge
November 14, 2018
Columbia, South Carolina




                                                  2
 WE SO STIPULATE:


 OGLETREE, DEAKINS, NASH,             RICHARDSON PATRICK WESTBROOK
 SMOAK & STEWART, P.C.                & BRICKMAN, LLC

 s/Michael Oliver Eckard              s/Matthew A. Nickles
 Michael Oliver Eckard (FBN 12055)    Terry E. Richardson, Jr. (FBN: 3457)
 Luci L. Nelson (FBN 10341)           Chris Moore (FBN: 10445)
 211 King Street, Suite 200           Matthew A. Nickles (FBN: 1101)
 Charleston, SC 29401                 1730 Jackson Street
 Telephone: (843) 853-1300            Post Office Box 1368
 Facsimile: (843) 853-9992            Barnwell, South Carolina 29812
 michael.eckard@ogletreedeakins.com   T: 803.541.7850
 luci.nelson@ogletreedeakins.com      F: 803.541.9625
                                      trichardson@rpwb.com
 Charles T. Speth (FBN 4258)          cmoore@rpwb.com
 1320 Main Street, Suite 600          trichardson@rpwb.com
 Columbia, SC 29201
 803.252.1300 (telephone)             James F. Walsh, Jr.
 803.254.6517 (facsimile)             1436 Amelia Street
 ted.speth@ogletreedeakins.com        Orangeburg, South Carolina 29115
                                      T: 803.534.6061
                                      jfwwalsh@bellsouth.net

Attorneys for Defendants              Attorneys for Plaintiffs




                                        3
